IN THE SUPREME COURT OF THE STATE OF DELAWARE

DARRIN SWIGGETT,                              §
                                              §      No. 146, 2019
         Defendant Below,                     §
         Appellant,                           §      Court Below: Superior Court
                                              §      of the State of Delaware
         v.                                   §
                                              §      Cr. ID: K1603006458
STATE OF DELAWARE,                            §
                                              §
         Plaintiff Below,                     §
         Appellee.                            §

                               Submitted: August 5, 2019
                               Decided:   August 5, 2019

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                           ORDER

         (1)     In August 2016, Darrin Swiggett pleaded guilty to one count of

possession of a controlled substance, and the Superior Court sentenced him to 25

years of Level V imprisonment, suspended after two years for one year of Level III

probation. 1



1
    Swiggett was subject to the following 13 probation conditions:
     (1) You must not commit a new criminal offense or moving motor vehicle violation offense
           during the supervision period.
     (2) You must report any new arrest, conviction, or police contact within 72 hours to your
           supervising officer.
     (3) You must report to your supervising officer at such times and placed as directed, and
           permit the probation/ parole officer to enter your home and/or visit placed of
           employment.
     (4) You must have authorization from your supervising officer to leave the State of Delaware
           or your approved state of residence.
         (2)   On June 6, 2018, while Swiggett was serving his year of probation,

three Delaware Probation and Parole officers went to Swiggett’s three-bedroom

apartment at 255 Webbs Lane for a home visit. One of the officers observed a man,

Michael Collier, standing on Swiggett’s balcony and tossing an object into a trash

can. Another officer went to the balcony and retrieved a package of 104 bags of

heroin from that trash can. The officers then searched the rest of the apartment. In

Swiggett’s bedroom closet, police found a men’s leather jacket with 20 grams of

cocaine and $520 cash inside, a women’s jacket with 7 grams of marijuana inside,

and a digital scale.

         (3)   The State charged Swiggett with six criminal charges and initiated

violation-of-probation proceedings. The violation-of-probation proceedings were


   (5)   You must report any changed of residence and/or employment within 72 hours to your
         supervising officer.
   (6) You must have written approval of your supervising officer to own, possess, or be in
         control of any firearm or deadly weapon.
   (7) You are not to possess or consume a controlled substance or other dangerous drugs unless
         prescribed lawfully. You are subject to random testing as directed by your supervising
         officer.
   (8) You must pay a supervision fee as required by state law in accordance with a schedule
         as established by the Department of Correction.
   (9) You must comply with any special conditions imposed at any time by your supervising
         officer, the Court and/or the Board of Parole.
   (10) You must not quit a job, training program, or school without prior approval of your
         supervising officer.
   (11) You must be employed full-time or active in job training or school on a full-time basis.
         If not, you must attend a job search program or perform community service on a schedule
         established by the supervising officer.
   (12) You must participate in 0-35 hours of community service each week as directed by your
         supervising officer.
   (13) You must abide by a curfew established by your supervising officer.
App. to Opening Br. A171–72. (“A__” hereafter).

                                                  2
stayed pending the resolution of the criminal charges. On Swiggett’s motion, the

Superior Court entered judgments of acquittal on all six charges.

         (4)    With the criminal case concluded, the Superior Court held a contested

violation-of-probation hearing on March 14, 2019. The only condition of probation

that Swiggett was alleged to have violated was the condition prohibiting him from

committing a new criminal offense.

         (5)    After hearing the parties’ presentations, the court found Swiggett in

violation of his probation, ruling that “the probationer is not to reside in a residence

for [sic] which contraband is found, [and] that is a violation.” 2 The court revoked

Swiggett’s probation and resentenced him to 23 years of Level V imprisonment,

suspended for time served, followed by one year of Level IV work release, followed

by one year of Level III probation.

         (6)    Swiggett appeals his revocation of probation to us on the basis that not

residing in a residence in which contraband is found was not a condition of his

probation. The State concedes error and requests that we reverse the Superior

Court’s violation-of-probation finding.

         (7)    Given that the State agrees with Swiggett, concedes error, and advances

no alternative grounds for affirmance, we reverse the revocation of Swiggett’s

probation.


2
    VOP Tr. 12–14 (Mar. 14, 2019), available at A156–58.

                                                   3
      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is REVERSED, and this matter is REMANDED with instructions to set aside

the March 14, 2019 Violation of Probation Order. The mandate shall issue forthwith.

                                      BY THE COURT:


                                      /s/ Gary F. Traynor
                                      Justice




                                            4